Citation Nr: 1137400	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  06-31 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1979.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).

The matters of service connection for left knee, bilateral hip, neck and low back disorders are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran does not have right knee disability.


CONCLUSION OF LAW

Right knee disability was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's September 2004, December 2006 and March 2009 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, the RO's December 2006 and March 2009 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

As the Veteran's service treatment records are unavailable in this case, the Board recognizes that there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records are not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds the heightened duty to assist the Veteran is satisfied in this case.  The RO has made all reasonable attempts to obtain the Veteran's service treatment records and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's active duty service treatment records have been requested multiple times in September 2004, December 2004, and March 2005 from the National Personnel Records Center (NPRC) and the Air Force Base in Randolph, Texas, and are determined to be unavailable.  Responses from the NPRC dated in September 2004, March 2005 and November 2005 reported that the Veteran's service treatment records could not be located.  The records were requested from the VA Records Management Center in October 2006 but to no avail.  Accordingly, the RO made a formal finding of unavailability in October 2008 and the Veteran was properly notified of these circumstances in May 2005 and February 2009 letters.  38 C.F.R. § 3.159(e).

The Veteran has also indicated that he was seen at the S. N. Medical Group since service separation through the present.  In August 2004, the Veteran's medical records from January 1979 through November 2004 were requested from this facility; however, only treatment records from 2000 to 2003 were received from the S. N. Medical Group.  In a December 2006 letter, the RO requested that the Veteran submit an authorization form to request for earlier records and that it remained his responsibility to see that the private medical provider sent VA the records.  The Veteran did not respond to this specific request.

Furthermore, pursuant to the Board's October 2010 remand, the Veteran was provided with a comprehensive VA orthopedic examination in conjunction with the right knee claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board finds that the medical examination was adequate, as it was based upon a complete review of the Veteran's claims file, consideration of the Veteran's lay statements, and clinical examinations of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This is particular true given that the Veteran denies the presence of a right knee disorder.  Based on the foregoing, the Board finds that there has been substantial compliance with its October 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Private medical records from S. N. Medical Group dated from February 2000 through May 2003 reflect the Veteran's history of left knee meniscal repair, and a diagnosis of degenerative osteoarthritis.  The records do not mention the right knee.

The Veteran was afforded a VA orthopedic examination in January 2011.  The VA examiner indicated that the Veteran's claims file was reviewed.  The examiner noted the Veteran's military service in the Air Force from 1959 to 1979 as a competition weapon specialist.  With regard to the Veteran's claim for bilateral knee problems, it was noted that he was only claiming service connection for the left knee and that he denied a right knee disorder.  The Veteran then proceeded to limit his reported history and complaints to the left knee.

Following a comprehensive physical examination and X-ray studies, the only diagnoses pertaining to the knees were left knee mild degenerative joint disease.

After reviewing the evidence of record, the Board finds that service connection is not warranted for right knee disability.

The medical evidence of record does not show, and the Veteran does not contend, that there is a currently diagnosed right knee disability at any time during the pendency of this claim.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Consequently, because the record contains no competent lay or medical evidence of a current right knee disorder, the claim must be denied.


ORDER

Service connection for right knee disability is denied.


REMAND

In connection with the remaining issues on appeal, the Veteran was examined by VA in January 2011.  After examining the Veteran, the examiner stated that he was unable to determine whether the left knee, bilateral hip, neck, or low back conditions were related to military service as the Veteran's service treatment records were not available in the claims file.  The examiner provided no other explanation.

The Board points out that the examiner neglected to consider the Veteran's own statements concerning symptoms experienced in service.  The examiner could, for example, have evaluated the Veteran's reports and offered an opinion as to whether the Veteran's claimed symptoms were consistent with his complaints through the years, or whether the complaints are consistent with the current disorder.  Instead, the examiner appears to have determined, incorrectly, that service treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

Given the deficiencies in the January 2011 examination report the Board must, regrettably, remand this case for further development.




Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, preferably with an examiner who has not previously examined the Veteran, to determine the nature and etiology of his claimed left knee, bilateral hip, neck and low back disabilities.  All indicated studies should be performed.  

A.  With respect to any left knee disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service;

B.  With respect to any right and/or left hip disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service.

C.  With respect to any neck disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service.

D.  With respect to any low back disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service.

The rationale for all opinions must be provided.  The claims file must be provided to the examiner for review.

2.  The RO should then readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an appropriate opportunity to respond. 

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


